Opinion filed October 19, 2017




                                       In The


        Eleventh Court of Appeals
                                     ___________

                                 No. 11-17-00283-CV
                                     ___________

   LANCE DUNCAN; BHB OPERATING, INC.; AND MARK IV
     ENERGY HOLDINGS, LLC, F/K/A MARK III ENERGY
              HOLDINGS, LLC, Appellants
                                         V.
   GERALD B. HINDY; ASSEMBLIES OF GOD FINANCIAL
 SERVICES GROUP, D/B/A AG FINANCIAL SOLUTIONS; AND
        STEWARD ENERGY FUND, LLC, Appellees


                     On Appeal from the 70th District Court
                              Ector County, Texas
                     Trial Court Cause No. A-16-05-0551-CV


                      MEMORANDUM OPINION
      Appellant BHB Operating, Inc. has filed in this court a motion to dismiss its
appeal. In the motion, BHB states that it “no longer desires to prosecute any of its
claims against Appellees.” BHB asserts that the dismissal of BHB from this appeal
will not prejudice the rights of any other party to this appeal and that Appellees are
not opposed to BHB’s motion. Therefore, in accordance with BHB’s request, we
dismiss the portion of this appeal filed by BHB. See TEX. R. APP. P. 42.1(a)(1).
      The motion to dismiss is granted, and this appeal is dismissed in part. The
appeal remains active as to Appellants Lance Duncan and Mark IV Energy Holdings,
LLC, f/k/a Mark III Energy Holdings, LLC.

                                                   PER CURIAM


October 19, 2017
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                         2